Citation Nr: 1242042	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-38 851	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent for right C5-C7 radiculopathy.

2.  Entitlement to an initial evaluation in excess of 30 percent for left C5-C7 radiculopathy.

3.  Entitlement to an increased rating for herniated nucleus pulposus of the cervical spine with degenerative disc disease and degenerative joint disease, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of a left ankle injury, currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  By rating action dated January 2009, the RO denied the Veteran's claims for an increased rating for herniated nucleus pulposus of the cervical spine and for a left ankle injury. 

The Board notes that the January 2009 rating decision also denied the Veteran's claim for compensation benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002).  However, since his substantive appeal, which was received in September 2010, referred only to the claims for increased ratings, this claim is not before the Board.  

The RO issued a statement of the case in February 2012 addressing the Veteran's claim for service connection for lumbar strain, to include as secondary to service-connected disability.  He did not file a timely appeal as to this matter and, therefore, it is also not currently before the Board.  

By rating action dated February 2012, the RO granted service connection for right C5-C7 radiculopathy, evaluated as 40 percent disabling and for left C5-C7 radiculopathy, evaluated as 30 percent disabling.  In addition, the RO increased the evaluation assigned for major depression to 70 percent, and granted a total rating based on individual unemployability due to service-connected disability. 

Accordingly, the issues before the Board are as noted on the preceding page.

FINDINGS OF FACT

1.  The Veteran served on active duty from June 1977 to February 1980.

2.  In June 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
M. E. LARKIN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


